                                                                                                   Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3                                                   )
     AD HOC COMMITTEE OF HOLDERS OF
                                                     )            20-cv-01493 -HSG
                                                         Case No: _______________
 4   TRADE CLAIMS,
                                                     )
                                     Plaintiff(s),   )   APPLICATION FOR
 5                                                   )   ADMISSION OF ATTORNEY
             v.
                                                     )   PRO HAC VICE ; ORDER
 6   PG&E CORPORATION, et al.,                       )   (CIVIL LOCAL RULE 11-3)
                                                     )
 7                                                   )
                                     Defendant(s).
                                                     )
 8
         I, Matthew D. McGill                     , an active member in good standing of the bar of
 9    District of Columbia         , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: Ad Hoc Committee of Holders of Trade Claims in the
     above-entitled action. My local co-counsel in this case is __________________________________,
                                                                Michael S. Neumeister                   an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                               LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13    1050 Connecticut Avenue, N.W.                       333 South Grand Avenue
      Washington, DC 20036                                Los Angeles, California 90071
14
       MY TELEPHONE # OF RECORD:                           LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (202) 955-8500                                      (213) 229-7000
       MY EMAIL ADDRESS OF RECORD:                         LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    mmcgill@gibsondunn.com                              mneumeister@gibsondunn.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 481430       .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 03/05/20                                               Matthew D. McGill
22                                                                               APPLICANT

23
                                      ORDER GRANTING APPLICATION
24                              FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Matthew D. McGill                          is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the
                                                             t e party.
                                                                 pa ty.

28   Dated: 3/6/2020
                                                               UNITED
                                                                    D STATES DISTRICT JUDGE Oc
                                                                                            October
                                                                                             cttoobe
                                                                                                  b r 2012
                                                                                                      20

     PRO HAC VICE APPLICATION & ORDER
